   Case: 1:19-cv-06334 Document #: 112 Filed: 12/05/19 Page 1 of 2 PageID #:1775




                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION


Cook County, Illinois,
             et al.,

       Plaintiffs,
                                                               Case No. 19-cv-6334
               v.
                                                               Judge Gary Feinerman
Chad F. Wolf, in his official capacity as Acting
Secretary of U.S. Department of Homeland
Security,
               et. al.,

       Defendants.


                         Motion for Stay of Proceedings Pending Appeal

       Defendants respectfully move the Court to stay proceedings in this matter pending appeal

of the Court’s preliminary injunction order. For the reasons discussed in Defendants’

Memorandum in Opposition to ICIRR’s Request for Supplemental Discovery and in Support of

Motion for Stay of Proceedings, this Court should stay the proceedings in this matter pending

resolution of Defendants’ appeal. Defendants provided advanced notice to Plaintiffs of this motion,

and propose that the parties utilize the pre-existing discovery briefing schedule, see ECF No. 104,

to address Defendants’ Motion to Stay Proceedings and discuss the same during the next

conference currently scheduled for January 22, 2020.



Dated: December 5, 2019                                Respectfully submitted,

                                                       JOSEPH H. HUNT
                                                       Assistant Attorney General

                                                       ALEXANDER K. HAAS
                                                       Director, Federal Programs Branch
                                                   1
Case: 1:19-cv-06334 Document #: 112 Filed: 12/05/19 Page 2 of 2 PageID #:1775




                                         /s/ Kuntal Cholera                     _
                                         ERIC J. SOSKIN
                                         KERI L. BERMAN
                                         KUNTAL V. CHOLERA
                                         JOSHUA M. KOLSKY, DC Bar No. 993430
                                         U.S. Dept. of Justice, Civil Division,
                                         Federal Programs Branch
                                         1100 L Street, N.W., Rm. 12002
                                         Washington, DC 20001
                                         Phone: (202) 305-8645
                                         Fax: (202) 616-8470
                                         Email: kuntal.cholera@usdoj.gov

                                         Counsel for Defendants




                                     2
